                                             ORDER


       This cause comes before the court upon the motion of plaintiff, Hardi North America, Inc.

(“Hardi”), for entry of a final judgment as to one of several claims, pursuant to Federal Rule of

Civil Procedure 54(b), against each of the following defendants: Delta Southern Chemical

Company, LLC (“Delta”), Charles Schindler, II, and Ashley Schindler in the amount of

$188,351.44 plus post-judgment interest at the legal rate. Doc. #101. Upon due consideration and

finding no opposition from the defendants, the court finds that final judgment, regarding sprayer

number 4566, should be GRANTED as to Delta Southern Chemical Company, LLC in the amount

aforementioned, but DENIED as to Charles Schindler and Ashley Schindler, as no order has yet

been made and entered finding that this amount is due and owing from either.

       Rule 54(b) provides, “When an action presents more than one claim for relief . . . or when

multiple parties are involved, the court may direct entry of a final judgment as to one or more, but

fewer than all, claims or parties only if the court expressly determines that there is no just reason

for delay.”

       By Order dated January 3, 2019 [94], this court determined that Hardi is entitled to

judgment against Delta Southern Chemical Company, LLC, with respect to sprayer number 4566,
“in the amount of $164,880.00, plus interest, as of August 31, 2018, in the amount of $13,084.00

and continuing to accrue through the date hereto in the additional amount of $10,387.44 ($164,880

x ((.015/30) x 126))), as well as post judgment interest at the legal rate.” Doc. #94.

       The court finds that its partial summary judgement as to Delta is a disposition within the

scope of Rule 54(b) and, for the reasons stated in plaintiff’s [101] motion, there is no just reason

for delay in entering final judgment against Delta as to this claim. Hardi has withdrawn its request

for attorney’s fees, costs of court, and prejudgment interest from and after January 4, 2018.

Therefore, no attorney’s fees, costs of court, nor prejudgment interest shall be awarded in

connection herewith.

       On January 28, 2019, the court denied Hardi’s motions for summary judgment as to

Charles Schindler, II and Ashley Schindler, as guarantors of Delta’s debt owed to Hardi, for a

lump sum of $1,471,742.98, “as no such indebtedness has been established as owing from Delta

Southern Chemical Company, LLC.” Doc. #60-61. Therefore, the court will not enter final

judgment as to the same.

       It is, therefore, ORDERED AND ADJUDGED that Hardi’s motion for entry of a Final

Judgment pursuant to Rule 54(b), as to sprayer number 4566, is hereby GRANTED in part and

DENIED in part.

       SO ORDERED this 31st day of January, 2019.

                                      /s/ Jane M. Virden______________________
                                      United States Magistrate Judge
